Citation Nr: 1615376	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-48 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for Reiter's syndrome (reactive arthritis) from July 28, 2008.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from April 1977 to February 1979.  

The issue of service connection for carpal tunnel syndrome as secondary to the service-connected Reiter's syndrome has been raised by the record and previously referred to the Agency of Original Jurisdiction (AOJ) by the Board in the July 2011 remand, but still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in November 2013 to assess the severity of reactive arthritis.  At that time, he reported that multiple joints were affected with arthritis, including the knees, elbows, hands, wrists, neck, and lower back.  The examiner assessed limitation of motion due to the reactive arthritis of the cervical spine, sacroiliac joints, and the bilateral elbows, wrists, hands and fingers, knees, and ankles.  

The VA examiner additionally assessed that the Veteran has joint deformities due to the reactive arthritis of the cervical spine, as the Veteran's neck is chronically tilted to the left, and of the hands and fingers, as the first left metacarpophalangeal joint is enlarged but did not provide accurate measurements of the limitation of motion.  

Therefore, new examinations are necessary to evaluate the specific joints affected by the reactive arthritis, as the Veteran may be entitled to a higher rating under other diagnostic codes based on limitation of motion, ankylosis, or other residuals of the Reiter's syndrome.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated private medical records and any VA clinical records that may be available.

2.  Schedule the Veteran for the appropriate examination(s) to assess the severity of the joints affected by the Reiter's syndrome, including the cervical spine, lumbar spine, hips, knees, elbows, wrists, hands, and ankles.  All testing deemed necessary should be undertaken.  The examiner should indicate whether there is any limitation of motion, ankylosis, or other residuals of the affected joints.  

3.  If any benefit sought on appeal remains denied, furnish the Veteran and the representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






